DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 19 is withdrawn in view of the newly discovered reference(s) to Hatzis et al. 5,261,608.  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claims 22-24 and 26-27 are objected to because of the following informalities: 
Claims 22-24 appear to be duplicates of claims 6-8, respectively. 
Claims 26-27 appear to be duplicates of claims 17-18, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzis et al. 5,261,608.

a multiport fitting body 18 configured for couling to a fuselage (via 24, 25) of the rotorcraft and configured to receive independently at least two independent fluid-fitting adapters 12, 13 at the
same time, each fluid fitting adapter comprising an adapter piston-style connection 
mechanism 34 comprising a piston style adapter seal 35, an adapter flange 16, and an 
adapter fastener 14, the multiport fitting body comprising at least two connection 
ports 20 disposed on a single multiport surface of the multiport fitting body, wherein each multiport connection port comprises:
a multiport seal receptacle configured to receive the piston-style adapter seal; and
a multiport fastener receptacle 17 configured to receive the adapter fastener 14, and
the adapter piston-style connection mechanism is configured to be secured to the multiport connection port by insertion of the adapter fastener 14 through the adapter flange 
and into the multiport fastener receptacle by manipulation of the adapter fastener substantially along an adapter fastener axis that is substantially perpendicular to the single 
multiport surface; and 
wherein each multiport connection port is proximate to at least one other multiport 
connection port of the multiport connection (see fig. 3);
the multiport fitting body further comprising at least one multiport fitting fluid 

connection port 20 of the multiport connection ports, each multiport-fitting fluid carrier configured to carry fluid to or from the multiport connection port with 
which each multiport fitting fluid connector is in fluid communication.
	Hatzis et al. discloses an adapter body for connecting two piston-style adapters, but not thread adapter bodies.  However, it would have been obvious to one of ordinary skill in the art to modify the adapter body to accept three or more piston-style adapters 12 because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regard to claim 5, wherein the fastener comprises a screw or a bolt 14.
In regard to claims 6 and 22, wherein the multiport fitting is operably configured to carry fuel.
In regard to claims 8-9 and 23-24, wherein at least one multiport connection port of the at least three multiport connection ports is operably configured to carry fuel directly to an engine.
In regard to claim 21, the multi-port fitting fluid carrier includes a hose 37
Claims 10, 14, 16-19, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzis et al. 5,261,608 in view of Mast et al. 2014/0305135.
In regard to claims 10 and 19, Hatzis et al. discloses a multiport fitting system 11 for supplying fuel to a gas turbine engine, comprising:
a multiport fitting body 18 configured for coupling to a fuselage (via 24, 25) of the rotorcraft and configured to receive independently at least two independent fluid-fitting adapters 12, 13 at the same time, each fluid fitting adapter comprising an adapter 

body, wherein each multiport connection port comprises:
a multiport seal receptacle configured to receive the piston-style adapter seal; and
a multiport fastener receptacle 17 configured to receive the adapter fastener 14, and
the adapter piston-style connection mechanism is configured to be secured to the multiport connection port by insertion of the adapter fastener 14 through the adapter flange 
and into the multiport fastener receptacle by manipulation of the adapter fastener substantially along an adapter fastener axis that is substantially perpendicular to the single 
multiport surface; and 
wherein each multiport connection port is proximate to at least one other multiport 
connection port of the multiport connection (see fig. 3);
the multiport fitting body further comprising at least one multiport fitting fluid 
carrier 39, each multiport fitting fluid carrier in fluid communication with one multiport 
connection port 20 of the multiport connection ports, each multiport-fitting fluid carrier configured to carry fluid to or from the multiport connection port with 
which each multiport fitting fluid connector is in fluid communication.
	Hatzis et al. discloses an adapter body for connecting two piston-style adapters, but not thread adapter bodies.  However, it would have been obvious to one of ordinary skill in the art to modify the adapter body to accept three or more piston-style adapters 12 because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

In regard to claim 14, wherein the fastener comprises a screw or a bolt 14.
In regard to claims 16 and 28, wherein the multiport-fitting fluid carrier includes a hose 
37.
In regard to claims 17-18, 26-27 and 30-31, wherein at least one multiport connection
port of the at least three multiport connection ports is operably configured to carry fuel directly to an engine.
In regard to claims 25 and 29, wherein the multiport fitting is operably configured to carry fuel.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 8-10, 14 and 16-19, 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679